        Case 9:19-cr-00041-DLC Document 49 Filed 04/17/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                           CR 19–41–M–DLC

                      Plaintiff,

 vs.                                                      ORDER

 PAUL AARON CHAMPION,

                       Defendant.

       Before the Court is Defendant Paul Aaron Champion’s Unopposed Motion

for Defendant’s In-Person Presence in the Court During Sentencing. (Doc. 48.)

Champion represents that, in light of his medical conditions, conducting his

sentencing by videoconference would substantially interfere with his ability to

communicate with both the Court and his attorney.

       Accordingly, with good cause appearing, IT IS ORDERED that the motion

(Doc. 48) is GRANTED. IT IS FURTHER ORDERED that the United States

Marshals Service shall ensure that Champion is made available to meet with his

attorney at the courthouse 30 minutes before the time set for sentencing. The Clerk

of Court is directed to notify counsel and the U.S. Marshals Service of the making

of this Order. The Court’s Order entered April 16, 2020 (Doc. 47) otherwise

remains in full force and effect.
 Case 9:19-cr-00041-DLC Document 49 Filed 04/17/20 Page 2 of 2



DATED this 17th day of April, 2020.




                               -2-
